Citation Nr: 0802788	
Decision Date: 01/25/08    Archive Date: 02/04/08

DOCKET NO.  06-06 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to Department of 
Veterans Affairs (VA) benefits.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel





INTRODUCTION

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2005 decision of a VA Regional Office 
(RO) that denied the appellant's claim for eligibility to VA 
benefits.  In July 2007, the appellant testified before the 
Board at a hearing that was held at the RO.    


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  


CONCLUSION OF LAW

The appellant does not meet the requirements for basic 
eligibility for VA benefits based upon a lack of qualifying 
service.  38 U.S.C.A. §§ 101(2), 107 (West 2002 and West 
Supp. 2006); 38 C.F.R. §§ 3.40, 3.203 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to VA Benefits

Title 38 of the United States Code authorizes the Secretary 
of VA (Secretary) to prescribe the nature of proof necessary 
to establish entitlement to veterans' benefits.  See 38 
U.S.C.A. § 501(a)(1) (West 2002).  Under that authority, the 
Secretary has promulgated 38 C.F.R. § 3.203(a) and (c), to 
govern the conditions under which the VA may extend veterans' 
benefits based on service in the Philippine Commonwealth 
Army.  Those regulations require that service in the 
Philippine Commonwealth Army (and thus veterans' status) be 
proven with either official documentation issued by a United 
States service department or verification of the claimed 
service by such a department.  38 C.F.R. § 3.203(a) 
(requiring service department documentation of service where 
available), § 3.203(c) (requiring service department 
verification of service where documentation is not 
available).   

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether qualifying 
service is shown under Title 38 of the United States Code and 
the regulations promulgated pursuant thereto.  Soria v. 
Brown, 118 F.3d 747 (Fed. Cir. 1997).  Where service 
department certification is required, the service 
department's decision on such matters is conclusive and 
binding on VA.  see 38 C.F.R. § 3.203(c); Duro v. Derwinski, 
2 Vet. App. 530 (1992).  Thus, if the United States service 
department does not verify the claimed service, the 
applicant's only recourse lies within the relevant service 
department, not with VA.  Soria v. Brown, 118 F.3d 747 (Fed. 
Cir. 1997).  

In short, a claimant is not eligible for VA benefits based on 
Philippine service unless a United States service department 
documents or certifies his service.  38 C.F.R. § 3.203; Soria 
v. Brown, 118 F.3d 747 (Fed. Cir. 1997).  

In this case, the appellant does not have the requisite 
qualifying service for purposes of VA benefits.  The NPRC 
replied in December 2004 that the appellant had no service of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.   

The appellant submitted various affidavits from friends, 
fellow soldiers, and Philippine government officials that 
show that he had service in the Philippine Commonwealth Army 
in the service of the United States Army.

The appellant's and the various other lay assertions as to 
his particular service fail to meet the requirements of 38 
C.F.R. § 3.203(a) because the assertions do not constitute a 
document from a United States service department.  
Alternatively, the United States service department's (i.e., 
the NPRC's) communications that failed to verify the alleged 
service are binding on VA.  38 C.F.R. § 3.203; Duro v. 
Derwinski, 2 Vet. App. 530 (1992).  The service department 
has determined that the appellant had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the United States Armed Forces.  Moreover, the 
certificate that the appellant submitted does not verify his 
service, as necessary for entitlement to VA benefits.  The 
appellant further contends that he was granted United States 
citizenship on the basis of his military service, but the 
appellant's naturalized citizenship has no bearing on whether 
or not he had valid military service with the United States 
Armed Forces.  The Board must therefore find that the 
appellant did not have the type of qualifying service, 
enumerated in 38 C.F.R. § 3.40, that would confer basic 
eligibility for VA benefits.  Accordingly, the appellant's 
claim for entitlement to VA death benefits must be denied, 
due to the absence of legal merit or lack of entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).   

The Board has considered whether the notice provisions set 
forth in 38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2007) are applicable to this claim.  
The Board finds that because the claim at issue is limited to 
statutory interpretation, the notice provisions do not apply 
in this case.  Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 59989 
(2004) (VA not required to provide notice of the information 
and evidence necessary to substantiate a claim where that 
claim cannot be substantiated because there is no legal basis 
for the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Accordingly, the Board 
finds no prejudice toward the appellant in proceeding with 
the adjudication of his claim.   


ORDER

Legal entitlement to VA benefits is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


